DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending in this application.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim1 is objected to for reciting “In a method…”, which is not the standard claim convention for a method claim, as all claims need to be in sentence format. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because method and system for classifying data points Claim 1 is directed towards a method and Claim 11 to an apparatus, wherein the claimed invention is directed to a judicial exception (i.e., abstract idea – an idea to itself / a mathematical concept) without significantly more. 
(1) Are the claims directed to a process, machine, manufacture or composition of matter; 
(2A) 	Prong One: Are the claims directed to a judicially recognized exception, i.e., a law of nature, a natural phenomenon, or an abstract idea; 
Prong Two: If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application;
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.
With regard to (1), the instant claims Claim 1 recites a method and Claim 11 recites an apparatus, therefore the answer is "yes". 
With regard to (2A), Prong One: Yes. When viewed under the broadest most reasonable interpretation, the instant claims are directed to a Judicial Exception – an abstract idea belonging to the group of mathematical concept and/or an idea of itself. All the steps recited are considered to be judicially recited mathematical concept/algorithm:
(a) clustering data points… / 
(b) constructing a hyperplane… / 
(c)removing centroids …/ 
(d) generating a convex hull…/ 
(e)removing internal data points …/ 
(f) classifying remaining data points. 
The steps of (a)-(c) can be interpreted as either a mental step – done with a paper/pen – or a mathematical concept. The step of (d) generating a convex hull is directed towards the application of a mathematical concept and/or algorithm. The step of (e) and (f)  can also be interpreted as either a mental step – done with a paper/pen – or a mathematical concept. There is nothing in the claim that requires more than an operation that a human, armed with the appropriate apparatus executing a mathematical algorithm (in this case “values”) can perform. 
With regard to (2A), Prong Two: No. The instant claims do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception of “provide/receive first/second fractional flow reserve value” and therefore does not integrate the judicial exception into a practical application. In particular, the claim includes additional elements as follows and includes using a processing apparatus to perform the following:
(a) clustering data points… / 
(b) constructing a hyperplane… / 
(c)removing centroids …/ 
(d) generating a convex hull…/ 
(e)removing internal data points …/ 
(f) classifying remaining data points.
The steps (a)-(f). use an apparatus or describe a method that operates at a high level of generality such that said “data points”/”clusters” can be used in the operation of the recited judicial exception (the mental step of “providing”/”receiving”). Supplying “data points”/”clusters” does not provide for “integration” of the abstract idea into a practical application, as said ““data points”/ “clusters”  do not change the way in which said method or apparatus operates. In fact, there are no limits on the apparatus, which is recited at a high level of generality and thus said apparatus does nothing more than perform generic computing functions of applying a mathematical algorithm in the claim.
With regard to (2B), the pending claims do not show what is more than a routine in the art presented in the claims, i.e., the additional elements are nothing more than routine and well-known steps. There is no improvement to technology here. It has not been shown that the mental process allows the “technology” (whether it is computer technology or any other technology) to do something that it previously was not able to do.
Dependent claims 2-10 and 12-20 are rejected for the same reasons; claims are directed to a judicial exception and do not integrate the judicial exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-9, 11-14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castelli et al. (US Patent 6,122,628, hereby referred to as “Castelli”).

Consider Claims 1 and 11. 
Castelli teaches: 
1. In a method for classifying data points performed by an apparatus for classifying data points, a method for classifying data points using convex hulls based on centroids of clusters, the method comprising: / 11. An apparatus for classifying data points using convex hulls based on centroids of clusters, the apparatus comprising: (Castelli: abstract, column 6 lines 1-42, Figure 1)
11. a memory storing one or more programs; and a processor executing the one or more stored programs, wherein the processor is configured to: (Castelli: column 6 lines 1-42, Figure 1, FIG. 1 depicts an example of a client/server architecture having features of the present invention. As depicted, multiple clients (101) and multiple servers (106) are interconnected by a network (102). The server (106) includes a database management system (DBMS) (104) and direct access storage device (DASD) (105). A query is typically prepared on the client (101) machine and submitted to the server (106) through the network (102). The query typicallyincludes Specified data, Such as a user provided example or Search template, and interacts with a database management system (DBMS) (104) for retrieving or updating a database stored in the DASD (105). An example of a DBMS is that sold by IBM under the trademark DB2.)
1. clustering data points into a plurality of clusters; / 11. cluster data points into a plurality of clusters; (Castelli: Figure 10, column 14 lines 26-67, FIG. 10 shows an example of a flow chart of a k-nearest neighbor Search process based on an index (612) generated according to the present invention. In this example, the index is generated without recursive application of the clustering and Singular value decomposition. The k-nearest neighbor Search returns the k closest entries in the database which match the query…. column 15 lines 1-10, If the k-nearest neighbor set (1009) is empty at the beginning of step 1007, then the intra-cluster search fills the
k-nearest neighbor Set with the k elements of the cluster that are closest to the projected template (1006) if the number of elements in the cluster is greater than k, or with all the elements of the cluster otherwise. Each element of the k-nearest neighbor Set is associated with a corresponding mismatch index σ2.)
1. constructing a hyperplane by using a set of centroids of singular clusters having a single class label from the plurality of clusters / 11. construct a hyperplane by using a set of centroids of singular clusters having a single class label from the plurality of clusters (Castelli: column 14 lines 14-19, A reasonable boundary for this case would be a hyperplane, perpendicular to the line joining the centroids of the clusters, and equidistant from the centroids. Since the clusters are relatively distant however, there is no data point near the boundary. In other cases, the boundary could be very close
to large number of elements of both cluster. Figures 12a-c, Column 16 lines 60-67, Column 17 lines 1-15, If a clustering technique based on minimizing the Euclidean distance between the elements of each cluster and the corresponding centroid is used, a possible result is shown in FIG. 12(b): the set of vectors (1202) is partitioned into three clusters, cluster 1 (1205), cluster 2 (1206) and cluster 3 (1207) by the hyper planes (1203) and (1204). The resulting clusters contain vectors that are similar to each other, but do not capture the Structure of the data, and would result in sub-optimal dimensionality reduction. FIG. 12(c) shows the results of clustering using an algorithm that adapts to the local Structure of the data. This results in three clusters, cluster 1 (1208), cluster 2 (1209) and cluster 3 (1210), that better capture the local structure of the data and are more amenable to independent dimensionality reduction.)
1. and removing singular clusters whose centroids are not used to construct the hyperplane; / 11. and remove singular clusters whose centroids are not used to construct the hyperplane; (Castelli: column 16 lines 19-27, lines 28-36, If the k-nearest neighbor set (1111) is not empty at the beginning of Step 1109, then the intra-cluster Search logic updates the k-nearest neighbor Set when an element is found whose mismatch index is Smaller than the largest of the indexes currently associated with the elements in the k-nearest neighbor set (1111). The update can comprise removing the element with the largest mismatch index of from the k-nearest neighbor set (1111) and substituting the newly found element for it. Column 17 lines 50-60, Figure 14, FIG. 14 shows an example of a complex surface (1401) in a 3-dimensional Space and two Successive approximations (1402, 1403) based on a 3-dimensional quad tree, as taught in the art by Samet, H. in “Region Representation Quadtree from Boundary Codes' Comm. ACM 23.3, pp. 163-170 (March 1980). The first approximation (1402) is a minimal bounding box. The second approximation (1403) is the Second Step of a quad tree generation, where the bounding box has been divided into 8 hyper rectangles by Splitting the bounding box at the midpoint of each dimension, and retaining only those hyper rectangles that intersect the Surface.)
1. generating a convex hull for a singular cluster used to construct the hyperplane; / 11. generate a convex hull for a singular cluster used to construct the hyperplane; (Castelli: column 17 lines 60-67, column 18 lines 1-20, FIG. 15 shows an example of logic flow to identify clusters that can contain elements closer than a prescribed distance from a given data point, using the hierarchy of Successive approximations to the geometry of the clusters. In one embodiment, the geometry of a cluster is a convex hull of the cluster. In another embodiment, the geometry of a cluster is a connected elastic Surface that encloses all the points. This logic can be used in Searching for candidate clusters, for example in step 1008 of FIG. 10.)
1. removing internal data points except for the vertices of the generated convex hull from the singular cluster whose centroid is used to construct the hyperplane; / 11. remove internal data points except for the vertices of the generated convex hull from the singular cluster whose centroid is used to construct the hyperplane; (Castelli: column 18 lines 20-33, Figures 10 and 15, Referring now to FIG. 15, in step 1502, the original set of clusters with their hierarchy of geometric approximations (1501) are input to the process. In step 1502, the candidate set (1505) is initialized to the original set (1501). In step 1506, another initialization Step is performed by Setting the current approximations to the geometry to Zero-th order approximations. In a preferred embodiment, the Zero-th order geometric approximations of the clusters are given by the decision regions of the clustering algorithm used to generate the clusters. In step 1507, the distances between the current approximations of the geometry of the cluster and the data point (1503) are computed. All clusters more distant than the candidate set (1505) are discarded and a retained set (1508) of clusters is produced.)
1. and classifying a set of remaining data points except for the removed internal data points among the plurality of clusters. / and classify a set of remaining data points except for the removed internal data points among the plurality of clusters. (Castelli: column 18 lines 33-42, Figures 10 and 15, Figure 15 (continued) In step 1509, it is determined if there are better approximations in the hierarchy. If no better approximations exist, the computation is terminated by setting the result set (1512) to be equal to the currently retained set (1508). Otherwise, in step 1510, the candidate set (1505) is set to the currently retained set (1508), the current geometric approximation is Set to the immediately better approximation in the hierarchy, and the process return to step 1507.)

Consider Claims 2 and 12. 
Castelli teaches: 
12. The apparatus of claim 11, wherein the processor is configured to classify the data points into a plurality of clusters by using the K-means clustering algorithm. / 2. The method of claim 1, wherein the clustering divides the data points into a plurality of clusters by using the K-means clustering algorithm. (Castelli: column 14 lines 20-67, Figures 14 and 15, As will be described with reference to FIGS. 14 and 15, the present invention has features computing and Storing, in addition to the clustering information, a hierarchy of approximations to the actual geometric structure of each cluster, and using the approximation hierarchy to identify clusters which can contain elements closer than a fixed distance from a given vector. FIG. 10 shows an example of a flow chart of a k-nearest neighbor Search process based on an index (612) generated according to the present invention. In this example, the index is generated without recursive application of the clustering and Singular value decomposition. The k-nearest neighbor Search returns the k closest entries in the database which match the query. The number (nr) of desired matches, k (1000) is used in step 1002 to initialize the k-nearest neighbor set (1009) so that it contains at most k elements and so that it is empty before the next step begins. In step 1003, the cluster Search logic receives the query, for example a the search template (1001) and determines which cluster the Search template belongs to, using the clustering information (604) produced in step 601 of FIG. 6. In step 1004, template is then projected onto the Subspace associated with the cluster it belongs to, using the dimensionality reduction information (607). The projection step 1004 produces a projected template (1006) and dimensionality reduction information (1005), that includes an orthogonal complement of the projected template (1006) (defined as the vector difference of the search template (1001) and the projected template (1006)), and the Euclidean length of the orthogonal complement. The dimensionality reduction information (1005) and the projected template (1006) can be used by the intra-cluster search logic, in step 1007, which updates the k-nearest neighbor set (1009), using the multi-dimensional index.)

Consider Claims 3 and 13. 
Castelli teaches: 
13. The apparatus of claim 11, wherein the number of the plurality of clusters is chosen based on the number of data points and a structure of a data set composed of the data points. / 3. The method of claim 1, wherein the number of the plurality of clusters is chosen based on the number of data points and a structure of a data set composed of the data points.(Castelli: column 14 lines 14-19, A reasonable boundary for this case would be a hyperplane, perpendicular to the line joining the centroids of the clusters, and equidistant from the centroids. Since the clusters are relatively distant however, there is no data point near the boundary. In other cases, the boundary could be very close to large number of elements of both cluster. Figures 12a-c, Column 16 lines 60-67, Column 17 lines 1-15, If a clustering technique based on minimizing the Euclidean distance between the elements of each cluster and the corresponding centroid is used, a possible result is shown in FIG. 12(b): the set of vectors (1202) is partitioned into three clusters, cluster 1 (1205), cluster 2 (1206) and cluster 3 (1207) by the hyper planes (1203) and (1204). The resulting clusters contain vectors that are similar to each other, but do not capture the Structure of the data, and would result in sub-optimal dimensionality reduction. FIG. 12(c) shows the results of clustering using an algorithm that adapts to the local Structure of the data. This results in three clusters, cluster 1 (1208), cluster 2 (1209) and cluster 3 (1210), that better capture the local structure of the data and are more amenable to independent dimensionality reduction.)

Consider Claims 4 and 14. 
Castelli teaches: 
14. The apparatus of claim 11, wherein the plurality of clusters includes at least one singular cluster having a single class label and at least one mix cluster having multiple class labels. / 4. The method of claim 1, wherein the plurality of clusters include at least one singular cluster having a single class label and at least one mix cluster having multiple class labels. (Castelli: column 16 lines 18-67, Figures 12a-c, If the k-nearest neighbor Set (1111) is empty at the beginning of step 1109, then the intra-cluster search logic fills the k-nearest neighbor set (1111) with either: the k elements of the cluster that are closest to the projected template (1106) if the number of elements in the cluster is greater than k; or with all the elements of the cluster if the number of elements in the cluster is equal or less than k….
If the k-nearest neighbor set (1111) is not empty at the beginning of Step 1109, then the intra-cluster Search logic updates the k-nearest neighbor Set when an element is found whose mismatch index is Smaller than the largest of the indexes currently associated with the elements in the k-nearest neighbor set (1111)…. 
If the k-nearest neighbor set (1111) contains less than k elements, the missing elements are considered as elements at infinite distance. In step 1110, it is determined whether the current level of the hierarchy is the top level (before the first clustering step is applied). If the current level is the top level, then the ends and the content of the k-nearest neighbor set (1111) is returned as a result. Column 17 lines 1-15)

Consider Claims 7 and 17. 
Castelli teaches: 
17. The apparatus of claim 11, wherein the processor is configured to select vertices of the generated convex hull from the data points of the singular cluster whose centroid is used to construct the hyperplane and remove internal data points located inside the selected convex hull except for the vertices of the selected convex hull. / 7. The method of claim 1, wherein the removing internal data points includes selecting vertices of the generated convex hull from the data points of the singular cluster whose centroid is used to construct the hyperplane and removes internal data points located inside the selected convex hull except for the vertices of the selected convex hull.(Castelli: column 17 lines 60-67, column 18 lines 1-33, Figures 10 and 15, FIG. 15 shows an example of logic flow to identify clusters that can contain elements closer than a prescribed distance from a given data point, using the hierarchy of Successive approximations to the geometry of the clusters. In one embodiment, the geometry of a cluster is a convex hull of the cluster. In another embodiment, the geometry of a cluster is a connected elastic Surface that encloses all the points. This logic can be used in Searching for candidate clusters, for example in step 1008 of FIG. 10. Referring now to FIG. 15, in step 1502, the original set of clusters with their hierarchy of geometric approximations (1501) are input to the process. In step 1502, the candidate set (1505) is initialized to the original set (1501). In step 1506, another initialization Step is performed by Setting the current approximations to the geometry to Zero-th order approximations. In a preferred embodiment, the Zero-th order geometric approximations of the clusters are given by the decision regions of the clustering algorithm used to generate the clusters. In step 1507, the distances between the current approximations of the geometry of the cluster and the data point (1503) are computed. All clusters more distant than the candidate set (1505) are discarded and a retained set (1508) of clusters is produced.)

Consider Claims 8 and 18. 
Castelli teaches: 
18. The apparatus of claim 11, wherein the processor is configured to select the respective vertices of the generated convex hull for each singular cluster whose centroid is used to construct the hyperplane. / 8. The method of claim 1, wherein the removing internal data points includes selecting the respective vertices of the generated convex hull for each singular cluster whose centroid is used to construct the hyperplane. (Castelli: column 18 lines 20-33, Figures 10 and 15, Referring now to FIG. 15, in step 1502, the original set of clusters with their hierarchy of geometric approximations (1501) are input to the process. In step 1502, the candidate set (1505) is initialized to the original set (1501). In step 1506, another initialization Step is performed by Setting the current approximations to the geometry to Zero-th order approximations. In a preferred embodiment, the Zero-th order geometric approximations of the clusters are given by the decision regions of the clustering algorithm used to generate the clusters. In step 1507, the distances between the current approximations of the geometry of the cluster and the data point (1503) are computed. All clusters more distant than the candidate set (1505) are discarded and a retained set (1508) of clusters is produced.)

Consider Claims 9 and 19. 
Castelli teaches: 
19. The apparatus of claim 11, wherein the set of remaining data points are constructed by combining vertices of the generated convex hull from the data points of the singular cluster and data points of a mix cluster having multiple class labels from the plurality of clusters. / 9. The method of claim 1, wherein the set of remaining data points are constructed by combining vertices of the generated convex hull from the data points of the singular cluster and data points of a mix cluster having multiple class labels from the plurality of clusters. (Castelli: column 16 lines 18-67, Figures 12a-c, If the k-nearest neighbor Set (1111) is empty at the beginning of step 1109, then the intra-cluster search logic fills the k-nearest neighbor set (1111) with either: the k elements of the cluster that are closest to the projected template (1106) if the number of elements in the cluster is greater than k; or with all the elements of the cluster if the number of elements in the cluster is equal or less than k….
If the k-nearest neighbor set (1111) is not empty at the beginning of Step 1109, then the intra-cluster Search logic updates the k-nearest neighbor Set when an element is found whose mismatch index is Smaller than the largest of the indexes currently associated with the elements in the k-nearest neighbor set (1111)…. 
If the k-nearest neighbor set (1111) contains less than k elements, the missing elements are considered as elements at infinite distance. In step 1110, it is determined whether the current level of the hierarchy is the top level (before the first clustering step is applied). If the current level is the top level, then the ends and the content of the k-nearest neighbor set (1111) is returned as a result. Column 17 lines 1-15)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-6, 10, 15-16 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Castelli et al. (US Patent 6,122,628, hereby referred to as “Castelli”), in view of Love et al. (US Patent US 9,740,368 B1), hereby referred to as “Love”. 

Consider Claims 5 and 15. 
Castelli teaches 15. The apparatus of claim 11, wherein the processor is configured to construct a hyperplane by applying a processor to a set of centroids of the singular clusters and set the centroids used to construct the hyperplane as support vectors. / 5. The method of claim 1, wherein the removing singular clusters includes constructing a hyperplane by applying a processor to a set of centroids of the singular clusters and sets the centroids used to construct the hyperplane as support vectors. (Castelli: column 16 lines 19-27, lines 28-36, If the k-nearest neighbor set (1111) is not empty at the beginning of Step 1109, then the intra-cluster Search logic updates the k-nearest neighbor Set when an element is found whose mismatch index is Smaller than the largest of the indexes currently associated with the elements in the k-nearest neighbor set (1111). The update can comprise removing the element with the largest mismatch index of from the k-nearest neighbor set (1111) and substituting the newly found element for it. Column 17 lines 50-60, Figure 14, FIG. 14 shows an example of a complex surface (1401) in a 3-dimensional Space and two Successive approximations (1402, 1403) based on a 3-dimensional quad tree, as taught in the art by Samet, H. in “Region Representation Quadtree from Boundary Codes' Comm. ACM 23.3, pp. 163-170 (March 1980). The first approximation (1402) is a minimal bounding box. The second approximation (1403) is the Second Step of a quad tree generation, where the bounding box has been divided into 8 hyper rectangles by Splitting the bounding box at the midpoint of each dimension, and retaining only those hyper rectangles that intersect the Surface.)
Castelli does not teach the use of a “Support Vector Machine (SVM)”
Love teaches A method and system for data representation (Love: abstract) and the use of a Support Vector Machine (SVM) (Love: column 23 lines 45-60, Next, some embodiments may iteratively determine whether the model parameters agree with the labels in the training set and adjust the model parameters to increase an amount of agreement ( or determine whether the model parameters disagree and adjust the model parameters to reduce an amount of disagreement)…. In some embodiments, the topic-specific scores are determined with supervise learning, based on the training set, with a support vector machine. In some embodiments, the topic-specific scores are determined with supervise learning, based on the training set, with a Bayesian topic model)
It would have been obvious before the effective filing date of the claimed invention was filed to one of ordinary skill in the art to modify Castelli’s method and system for multi-dimensional data clustering and dimensional reduction to leverage the use of Support Vector Machines (SVM), as exemplified in Love, as being a well-known established convention in the art of data processing and image analysis. The determination of obviousness is predicated upon the following findings: One skilled in the art would have been motivated to modify Castelli in order to use SVMs as a known improved approach for computational efficiency and efficacy. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and programming techniques, without changing a “fundamental” operating principle of Castelli, while the teaching of Love continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of using Support Vector Machines (SVM) for multi-dimensional data clustering and analysis for computational efficiency. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Consider Claims 6 and 16. 
Castelli teaches 16. The apparatus of claim 11, wherein the processor is configured to generate a convex hull for the singular cluster  (Castelli: column 17 lines 60-67, column 18 lines 1-20, FIG. 15 shows an example of logic flow to identify clusters that can contain elements closer than a prescribed distance from a given data point, using the hierarchy of Successive approximations to the geometry of the clusters. In one embodiment, the geometry of a cluster is a convex hull of the cluster. In another embodiment, the geometry of a cluster is a connected elastic Surface that encloses all the points. This logic can be used in Searching for candidate clusters, for example in step 1008 of FIG. 10.)
Castelli does not teach “using the Quickhull algorithm”
Love teaches A method and system for data representation (Love: abstract) and the use of Quickhull algorithm (Love: column 12 lines 59-66, In another example, a convex hull algorithm may determine the bounding area. For instance, the bounding area may be determined with a Jarvis march algorithm, a Graham scan, a Quickhull algorithm, a Divide and conquer algorithm, a Monotone chain algorithm, an Incremental convex hull algorithm, Chan's algorithm, or the like. In some cases, bounding areas may be determined based on angles between the nodes in visual representation space)
It would have been obvious before the effective filing date of the claimed invention was filed to one of ordinary skill in the art to modify Castelli’s method and system for multi-dimensional data clustering and dimensional reduction to leverage the use of a convex hull algorithm such as a Quickhull algorithm, as exemplified in Love, as being a well-known established convention in the art of data processing and image analysis. The determination of obviousness is predicated upon the following findings: One skilled in the art would have been motivated to modify Castelli in order to use a known improved approach for computational efficiency and efficacy, using any conventional convex hull algorithm. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and programming techniques, without changing a “fundamental” operating principle of Castelli, while the teaching of Love continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of using a convex hull algorithm, such as Quickhull, for more efficient multi-dimensional data clustering and analysis. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Consider Claims 10 and 20. 
Castelli teaches 20. The apparatus of claim 11, wherein the processor is configured to classify the remaining data points by applying a processor to the set of remaining data points. / 10. The method of claim 1, wherein the classifying a set of remaining data points includes classifying the remaining data points by applying a processor to the set of remaining data points.(Castelli: column 14 lines 14-19, A reasonable boundary for this case would be a hyperplane, perpendicular to the line joining the centroids of the clusters, and equidistant from the centroids. Since the clusters are relatively distant however, there is no data point near the boundary. In other cases, the boundary could be very close to large number of elements of both cluster. Figures 12a-c, Column 16 lines 60-67, Column 17 lines 1-15, If a clustering technique based on minimizing the Euclidean distance between the elements of each cluster and the corresponding centroid is used, a possible result is shown in FIG. 12(b): the set of vectors (1202) is partitioned into three clusters, cluster 1 (1205), cluster 2 (1206) and cluster 3 (1207) by the hyper planes (1203) and (1204). The resulting clusters contain vectors that are similar to each other, but do not capture the Structure of the data, and would result in sub-optimal dimensionality reduction. FIG. 12(c) shows the results of clustering using an algorithm that adapts to the local Structure of the data. This results in three clusters, cluster 1 (1208), cluster 2 (1209) and cluster 3 (1210), that better capture the local structure of the data and are more amenable to independent dimensionality reduction.)
Castelli does not teach the use of a “Support Vector Machine”
Love teaches A method and system for data representation (Love: abstract) the use of a Support Vector Machine (Love: column 23 lines 45-60, Next, some embodiments may iteratively determine whether the model parameters agree with the labels in the training set and adjust the model parameters to increase an amount of agreement ( or determine whether the model parameters disagree and adjust the model parameters to reduce an amount of disagreement)…. In some embodiments, the topic-specific scores are determined with supervise learning, based on the training set, with a support vector machine. In some embodiments, the topic-specific scores are determined with supervise learning, based on the training set, with a Bayesian topic model)
It would have been obvious before the effective filing date of the claimed invention was filed to one of ordinary skill in the art to modify Castelli’s method and system for multi-dimensional data clustering and dimensional reduction to leverage the use of Support Vector Machines (SVM), as exemplified in Love, as being a well-known established convention in the art of data processing and image analysis. The determination of obviousness is predicated upon the following findings: One skilled in the art would have been motivated to modify Castelli in order to use SVMs as a known improved approach for computational efficiency and efficacy. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and programming techniques, without changing a “fundamental” operating principle of Castelli, while the teaching of Love continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of using Support Vector Machines (SVM) for multi-dimensional data clustering and analysis for computational efficiency. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Conclusion
The prior art made of record in form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 

    PNG
    media_image1.png
    125
    1113
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA ANSARI whose telephone number is 571-270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications. TC 2600’s customer service number is 571-272-2600.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.




2662
/Tahmina Ansari/

May 21, 2022

/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662